COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-490-CR

                                                 



CLARENCE WILSON             						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On March 3, 2005, we abated this appeal and remanded the case to the trial court to determine whether appellant Clarence Wilson wanted to continue his appeal and, if so, to determine whether appellant is indigent and to appoint counsel if necessary.  The supplemental reporter’s record from the abatement hearing was filed in this court on March 29, 2005.

At the abatement hearing, Wilson told the trial court that he did not wish to proceed with his appeal.   Accordingly, we dismiss this appeal. 



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: April 7, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.